WOODLEY, Judge.
The appeal is from a conviction for transporting liquor in a dry area; the punishment, 6 months in jail and a fine of $500.
The record shows that appellant’s recognizance on appeal was set and he was remanded to custody of the sheriff of Coleman County, Texas, on March 8, 1956, on which date his motion for new trial was overruled.
No recognizance or appeal bond is found in the record, and there is no showing that appellant is now in custody of the sheriff of Coleman County or in the Coleman County Jail awaiting the action of this court on his appeal
Under Art. 830 V.A.C.C.P. the record on appeal, to give this court jurisdiction, must show a bond or recognizance on appeal, or that the appellant has been continuously in jail since his motion for new trial was overruled. White v. State, 87 Texas Cr. Rep. 315, 221 S.W. 283; Grant v. State, 110 Texas Cr. Rep. 9, 7 S.W. 2d 90.
The appeal is dismissed.
ON appellant’s motion to reinstate appeal
WOODLEY, Judge.
The record having been perfected so as to show that appellant has been confined in jail at all times since his notice of appeal, the appeal is reinstated.
The affidavit or complaint upon which the information was predicated is fatally defective. It states only that the affiant “has good reason to believe” that the offense was committed, *518but nowhere is it stated that the affiant “does believe * * Ayres v. State, 156 Texas Cr. Rep. 622, 245 S.W. 2d 706.
The complaint being insufficient to support the information, the judgment is reversed and the prosecution ordered dismissed.